Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 1 of 6   PageID #: 70




  RANDALL N. HARAKAL, #2844
  700 Fort Street Tower
  745 Fort Street
  Honolulu, Hawaii 96813
  Telephone: 531-9711
  Fax: 537-9430
  E-mail: randall@shigemura.com

  Attorney for Defendants
  DEFENDANTS HOCHMAN HAWAII PUBLISHING, INC
  H. HAWAII MEDIA
  HHAWAII MEDIA
  GEORGE HOCKMAN

                      IN THE STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


   VINCENT KHOURY TYLOR,              )   CIVIL NO. 20-00128 JAO-KJM
                                      )   (Copyright Infringement)
                     Plaintiff,       )
                                      )   DEFENDANTS HOCHMAN
                vs.                   )   HAWAII PUBLISHING, INC., a
                                      )   Hawaii Corporation, dba H. HAWAII
   HOCHMAN HAWAII PUBLISHING, )           MEDIA and/or HHAWAII MEDIA;
   INC., a Hawaii Corporation, dba H. )   GEORGE HOCKMAN, an individual,
   HAWAII MEDIA and/or HHAWAII )          ANSWER TO COMPLAINT FILED
   MEDIA; GEORGE HOCKMAN, an          )   ON MARCH 19, 2020;
   individual; JOHN DOES 1-10; JANE )     CERTIFICATE OF SERVICE
   DOES 1-10; DOE CORPORATIONS )
   1-10; DOE PARTNERSHIPS 1-10;       )
   and DOE ASSOCAITIONS 1-10,         )
                                      )
                     Defendants.      )
   _______________________________ )


            DEFENDANTS HOCHMAN HAWAII PUBLISHING, INC.,
              a Hawaii Corporation, dba H. HAWAII MEDIA and/or
Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 2 of 6               PageID #: 71




              HHAWAII MEDIA; GEORGE HOCKMAN, an individual
              ANSWER TO COMPLAINT FILED ON MARCH 19, 2020

        DEFENDANTS HOCHMAN HAWAII PUBLISHING, INC.,

  a Hawaii Corporation, dba H. HAWAII MEDIA and/or HHAWAII MEDIA;

  GEORGE HOCKMAN, an individual, hereinafter referred to as “Defendants”, by

  and through their attorney Randall N. Harakal, and for an Answer to the Complaint

  filed by Plaintiff VINCENT KHOURY TYLOR (hereinafter referred to as “Tylor

  or Plaintiff”) on March 19, 2020, states as follows:

                                    FIRST DEFENSE

        1.     The Complaint fails to state a claim or cause of action against

  Defendants upon which relief can be granted.

                                  SECOND DEFENSE

        2.     Defendants admit the allegations contained in Paragraphs 2, 3, 6, 7

  and 8 of the Complaint but denies that Plaintiff has the requisite standing or right

  to make any claims against Defendants.

        3.     Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations contained in Paragraphs 1, 4, 5, 10, 11, 12,

  13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 30, 31, 32, 33, 34, 35, 36, 37,

  38, 3, 43, 44, 45, 46, and 47 of the Complaint and therefore denies same.

        4.     With respect to Paragraph 9 of the Complaint Defendants are without

  knowledge or information sufficient to form a belief as to the truth of the
Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 3 of 6              PageID #: 72




  allegations as to KQMY MY100.7 radio station at http://my1007.com.

        5.     With respect to Paragraphs 29 and 40 of the Complaint Defendants

  reallege all the afore stated responses and incorporate them herein as if

  affirmatively stated.

        6.     Defendants deny each and every other allegation of the Complaint not

  specifically addressed herein.

                                   THIRD DEFENSE

        7.     Plaintiff’s claims are barred by the applicable statute of limitations

  and statute of frauds.

                                   FOURTH DEFENSE

        8.     Plaintiff’s injuries and/or damages alleged in the Complaint, if any,

  were proximately caused and contributed to by his own misconduct,

  misrepresentations, negligence and carelessness and therefore Plaintiff cannot

  recover for said injuries and/or damages.

                                   FIFTH DEFENSE

        9.     Plaintiff failed to exercise due care to avoid the injuries and/or

  damages alleged in the Complaint, if any, and voluntarily and knowingly assumed

  the risk which proximately caused his injuries and/or damages.

                                   SIXTH DEFENSE

        10.    Plaintiff’s claims are barred by the equitable doctrines of estoppel,
Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 4 of 6             PageID #: 73




  and/or unclean hands.

                                 SEVENTH DEFENSE

        11.    Plaintiff’s claims against Defendants are barred by his own failure,

  inaction and the wrongful naming of the wrong parties.

                                  EIGHTH DEFENSE

        12.    Plaintiff has violated Rule 17, FRCP by failing to name parties

  indispensable to the resolution of his own claims.

                                   NINTH DEFENSE

        13. Defendants allege they did not make any financial gain from the

  alleged use of alleged copyright material.

                                  TENTH DEFENSE

        14.   Defendants allege that Plaintiff did not possess a valid copyright on

  the photographs in question.

                                 ELEVENTH DEFENSE

        15. Defendants allege that former promoters and or employees improperly

  appropriated and posted the alleged copyrighted material without the permission or

  knowledge of the Defendants.

                                 TWELFTH DEFENSE

        16.    Defendants intends to rely upon any matter constituting an avoidance

  or affirmative defense as set forth in Rule 8(c) of the Federal Rules of Civil
Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 5 of 6            PageID #: 74




  Procedure and intends to seek leave to amend their Answer filed herein to allege

  any such matters of which Defendants may become aware during the course of

  discovery or trial of this action.

        WHEREFORE, Defendants HOCHMAN HAWAII PUBLISHING, INC., a

  Hawaii Corporation, dba H. HAWAII MEDIA and/or HHAWAII MEDIA, and

  GEORGE HOCKMAN, an individual pray as follows:

        A.     That the Complaint be dismissed and that Defendants be awarded

  their costs, expenses and reasonable attorneys’ fees;

        B.     Further relief as this Court deems just and appropriate in the premises.

               DATED: Honolulu, Hawaii, April 14, 2020.


                                            /s/Randall N. Harakal
                                            RANDALL N. HARAKAL
                                            Attorney for Defendants
                                            HOCHMAN HAWAII PUBLISHING,
                                            INC., a Hawaii Corporation, dba H.
                                            HAWAII MEDIA and/or HHAWAII
                                            MEDIA; GEORGE HOCKMAN, an
                                            individual
Case 1:20-cv-00128-JAO-KJM Document 12 Filed 04/14/20 Page 6 of 6             PageID #: 75




                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the within document, upon filing, will be duly

  served upon the following person(s) at his/her last known address by electronic

  delivery by the Clerk of the United States District Court, District of Hawaii at their

  last reported email address.

        Email: jsstreet@ip-law-hawaii.com
        J. STEPHEN STREET
        Attorney At Law
        134 Maono Place
        Honolulu, Hawaii 96821

        Email: dane@andersonlawhawaii.com
        DANE ANDERSON
        Attorney At Law, LLC
        P.O. Box #10630
        Honolulu, Hawaii 96816-0630

        Attorneys for Plaintiff
        VINCENT KKHOURY TYLOR

  DATED: Honolulu, Hawaii, April 14, 2020.


                                         /s/Randall N. Harakal
                                         RANDALL N. HARAKAL
                                         Attorney for Defendants
                                         HOCHMAN HAWAII PUBLISHING,
                                         INC., a Hawaii Corporation, dba H.
                                         HAWAII MEDIA and/or HHAWAII
                                         MEDIA; GEORGE HOCKMAN,

                                            -6-
